Citation Nr: 0926756	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from April 12, 
2000 to June 20, 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision denied a claim to reopen a claim 
for entitlement to service connection for depression.  

In February 2008, the Board reopened the Veteran's claim for 
service connection for depression and remanded the issue for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT
 
The Veteran was treated during service for adjustment 
disorder with depressed mood; her current psychiatric 
disorder is related to her military service.  


CONCLUSION OF LAW

The criteria for service connection for depression have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  There 
is no prejudice to the Veteran in deciding the claim at this 
time.  VA has satisfied its duty to notify and assist to the 
extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v.  Brown, 4 Vet. App. 309, 314 (1993).

The Veteran contends that her currently diagnosed depression 
is related to her military service.  Her service treatment 
records show that in May 2000, she was hospitalized for 48 
hours for depression.  She was found to have adjustment 
disorder with depressed mood.  In June 2000, it was noted 
that she was being separated for depression.  In a June 2000 
Department of the Air Force memorandum, the Veteran was 
recommended for discharge due to mental disorder.  It was 
noted that between May 31, 2000 and June 2, 2000, the Veteran 
was evaluated and diagnosed with adjustment disorder with 
depressed mood.  The Veteran was reported to be unable to 
perform her duties due to suicidal thoughts, manifested by 
suicidal threats by the Veteran to throw herself in front of 
a moving car.  The Veteran's DD Form 214 shows that she 
received an entry level separation due to a personality 
disorder.  

An initial evaluation report from C. Johnson, M.S., LPC, 
dated in November 2003 shows the Veteran reported increasing 
depressive symptoms since her parents had stopped speaking to 
her.  The Veteran reported having a chaotic childhood with 
abusive parents.  She denied taking any medications, denied 
current or previous attempts of suicidal or homicidal 
ideation, denied previous psychiatric hospitalization, and 
reported attending individual and couple counseling several 
months prior.  The diagnosis was adjustment disorder with 
depressed mood.  There are also records of therapy into 2004.  

In November 2004, the RO received a January 2004 letter from 
C. Johnson, M.S., LPC in which the clinician reported that 
she had been treating the Veteran for approximately 8 weeks.  
It was stated that the Veteran has major depressive disorder 
which was currently interfering with her ability to do her 
job.  

The RO also received in November 2004, an October 2004 letter 
from E. McGrath, PhD., L.P.C. in which she stated that she 
treated the Veteran from October 2002 to December 2002 for 
depression.  It was reported that the Veteran stated that she 
had been depressed since her short time in the military in 
2000.  

Also in November 2004, the RO received another letter from C. 
Johnson in which she stated that she had been seeing the 
Veteran since November 2003 and that it was her opinion that 
the Veteran's depression began in April 2000 while she was in 
the service.  

In October 2005, the Veteran was examined by VA.  After 
reviewing the claims file, taking a medical history, noting 
the subjective complaints, and examining the Veteran, the 
examiner diagnosed major depressive disorder.  

In September 2006, the Veteran was examined by VA.  The 
claims file was reviewed.  The Veteran's past medical history 
was noted, as were her subjective complaints.  The Veteran 
was examined, and diagnostic tests were administered.  The 
Axis I diagnosis was, depression, NOS and the Axis II 
diagnosis was, features of dependent personality disorder.  
The examiner concluded that the examination data lends 
support to a diagnosis of depression.  The examiner stated 
that the data also suggested that these symptoms are a part 
of a lifelong pattern of a dependent personality.  It was 
stated that it was less likely than not that the disorder 
originated at the time of or was made worse by the Veteran's 
military service, given that she was 24 years old when she 
entered the military and only served 60 days.  The clinician 
stated that it is more likely that the Veteran's depression 
is strongly related to her dependent personality 
characteristics, and that although it may have preceded her 
short period of military service, such service was not a 
direct cause of any exacerbation of symptoms.  In a September 
2006 addendum, the examiner stated that the claims file and 
electronic medical records were reviewed for the examination.  

In April 2007, the RO received a statement from G. C. Grimes, 
MD.  He stated that he had reviewed the records that the 
Veteran had provided him and that in reviewing the Veteran's 
chart from the Department of Defense from 1978 to 1993, there 
was no evidence of depression as an active diagnosis.  It was 
further reported that in reviewing the chart from April 
through June 2000 during active duty these records show a 
prime diagnosis of depression.  It was concluded that after 
reviewing these records, it appears that depression did not 
appear prior to 1993 and is present in 2000.  

The Veteran testified at a hearing before a hearing officer 
at the RO in March 2007.  She testified that she had never 
been treated for a psychiatric disorder prior to service, and 
that her service entrance examination report did not show any 
psychiatric disorder.  She noted that her problems started in 
boot camp, and that she was treated in service.  She reported 
that after service, she began receiving treatment in 2003.  

The Veteran was examined by VA in August 2008.  The claims 
file was reviewed, and her past medical history and her 
subjective complaints were noted.  The Axis I diagnoses were: 
depressive disorder NO and rule out anxiety disorder NOS (by 
history).  The Axis II diagnosis was, personality disorder 
NOS with dependant features.  The examiner stated that the 
Veteran was first treated when she was in the Air Force, and 
this involved hospitalization.  It was reported that when 
talking with the Veteran and reviewing her chart, there is a 
sense that the hospitalization was the Veteran's way of 
discharging from the military.  The examiner stated that the 
Veteran was discharged with a diagnosis of personality 
disorder which would predate her depression in the service.  
The examiner noted that there is no showing of depression 
back to 1993.  It was stated that overall, while the Veteran 
appears to suffer from a depressive disorder, it is less than 
likely that her depression is due to the military.  The 
examiner reported that it is more likely than not that her 
depression is due to her personality disorder.  

In March 2009, the Board requested a medical opinion 
concerning the Veteran's claim, and that same month a review 
of the Veteran's file was made and a medical opinion was 
rendered.  The examiner noted that the claims file was 
reviewed.  She further went on to list the highly relevant 
evidence in the claims file which included the Veterans 
service medical records, and VA examination reports.  The 
examiner found that it was at least as likely as not (a 
probability of 50 percent or greater) that the Veteran's 
depressive disorder and/or anxiety disorder had its clinical 
onset during her active military service from April 2000 to 
June 2000 or is related to an in-service finding or event.  
The examiner noted that the opinion was based on a close 
review of the claims file.  She stated that it is evident 
that the first mention of depression or treatment for 
depression is during May and June 2000.  No axis II 
personality disorder was noted.  She pointed out that the 
June 2000 separation physical noted the Veteran was being 
separated for depression.  The examiner reported that the DD 
214 giving personality disorder as the narrative reason for 
separation is the only military documentation of a 
personality disorder in the file and that there is no pre-
separation medical evidence in the file to support such a 
reason for separation or such a diagnosis.  The examiner 
stated that the initial VA examination does not diagnose a 
personality disorder on Axis II and states "no diagnosis".  
The examiner noted that the September 2006 VA examination 
noted features of dependent personality based on results of 
personality assessment instruments and that on that basis, 
the examiner opined that the symptoms are part of a life long 
pattern and not related to military service.  It was stated 
that the August 2008 additionally gives a definite Axis II 
diagnosis of personality disorder NOS with dependent features 
by history.  The examiner pointed out that the Veteran had no 
history of a personality disorder diagnosis, only of 
features.  The examiner stated that there is no evidence of 
symptoms or treatment for depression or anxiety prior to 
military service, and that the first records of depressive 
symptoms are in the May-June 2000 military record.  The 
examiner stated that based on the material contained in the 
file, the first clinical onset of depressive or anxiety 
disorder was during her brief military service in 2000.  




Here, two of the requirements for service connection have 
been satisfied.  There is treatment documented in service and 
there is a current diagnosis of depression.  This case will 
turn on whether there is a showing of a relationship between 
service and the current findings.  
 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Further, while the 
Board is not free to ignore the opinion of a treating 
physician - neither is it required to accord it substantial 
weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).  Courts have repeatedly declined to adopt a 
"treating physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  




The Board notes that there is conflicting evidence regarding 
the etiology of the Veteran's depressive disorder concerning 
linking the Veteran's psychiatric disorder to service.  While 
the Veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, she is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

There are several medical opinions regarding the etiology of 
the Veteran's psychiatric disorder.  There is private medical 
evidence which has been offered in support of the Veteran's 
claim.  In November 2004, Cindy Johnson, M.S. LPC stated that 
she had been seeing the Veteran since November 2003 and that 
it was her opinion that the Veteran's "depression began in 
April 2000 while she was in the United States Air Force."  

The April 2007 statement from Gil C. Grimes, M.D. shows that 
he reviewed the records that the Veteran provided him, these 
were noted to be from 1978 to 1993 and from April through 
June 2000 only.  Dr. Grimes stated that depression was 
present during service in 2000.  He confirmed that the 
Veteran was treated for depression during service and that 
prior to that she had no evidence of depression.  

On the other hand, in September 2006, the VA examiner 
diagnosed the Veteran both with depression and with features 
of dependent personality disorder.  She stated that it was 
less likely than not that the Veteran's disorder originated 
at the time of, or was made worse by, the Veteran's military 
service, given that she was 24 years old when she entered the 
military, and only served 60 days.  It is not clear whether 
the examiner was referring to the depression or to the 
personality disorder.  In addition, she further stated that 
it is likely that her depression is strongly related to her 
dependent personality characteristics, and, although it may 
have preceded her short period of military service, such 
service was not a direct cause of any exacerbation of 
symptoms.  




A VA examiner in August 2008 offered an opinion.  The claims 
file was reviewed and the examiner provided and accurate and 
detailed discussion of the Veteran's psychiatric history, 
including her in-service treatment.  The examiner concluded 
that that the Veteran's depressive disorder was less than 
likely due to the military.  The examiner had access to the 
Veteran's complete records, provided rationale and bases for 
the opinion, provided the Veteran with a complete examination 
and provided clear opinions as to etiology.  

Most recently, the Board has secured a VHA opinion to which 
it attaches great weight.  This examiner found that it was at 
least as likely as not that the Veteran's depression had its 
onset during service and is related to service.  The claims 
file was reviewed and the clinician provided and accurate and 
detailed discussion of the Veteran's psychiatric history, 
including her in-service treatment.  The examiner had access 
to the Veteran's complete records, provided rationale and 
bases for the opinion, and provided clear opinions as to 
etiology.  In addition, the examiner reviewed an addressed 
the findings offered by other clinicians and addressed the 
weight of the findings, including in her opinion the 
erroneous conclusions drawn by VA examiners noted above.  The 
Board finds this record to be most probative as to this 
claim.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  In determining whether a claimed 
benefit is warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  The Board 
finds that when all of the elements are weighed in this case, 
the claim appears to be at least in equipoise.  See 38 
U.S.C.A. § 5107 (West 2002).  When the evidence for and 
against a claim approaches equipoise, the benefit of the 
doubt doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
requires factual findings to be resolved in the Veteran's 
favor.  The evidence is deemed to be at least in relative 
equipoise.  Thus, service connection is warranted.  


ORDER

Service connection for depression is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


